14-4437-cr
    United States v. Campbell




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 15th day of December, two thousand fifteen.

    PRESENT:
                PETER W. HALL,
                DEBRA ANN LIVINGSTON,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _____________________________________

    UNITED STATES OF AMERICA,

                                Appellee,

                       v.                                                 No. 14-4437-cr


    MAURICE CAMPBELL,

                      Defendant-Appellant.
    _____________________________________

    For Appellee:                                    Monica J. Richards and Joseph J.
                                                     Karaszewski, for William J. Hochul, Jr.,
                                                     United States Attorney for the Western
                                                     District of New York, Buffalo, N.Y.

    For Defendant-Appellant:                         Robert G. Smith and Jay S. Ovsiovitch,
                                                     Federal Public Defender’s Office, Western
                                                     District of New York, Rochester, N.Y.
       Appeal from a judgment of the United States District Court for the Western District of New

York (Geraci, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Maurice Campbell appeals his sentence of 11 months’ imprisonment

and two years’ supervised release imposed for violating the conditions of his supervised release.

Campbell challenges only the substantive reasonableness of his sentence on appeal. We assume

the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues

on appeal.

       “The standard of review on the appeal of a sentence for violation of supervised

release is . . . the same standard as for sentencing generally . . . .” United States v. McNeil, 415
F.3d 273, 277 (2d Cir. 2005). We review a district court’s sentence for reasonableness “under a

‘deferential abuse-of-discretion standard.’” United States v. Cavera, 550 F.3d 180, 189 (2d Cir.

2008) (en banc) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). “This form of appellate

scrutiny encompasses two components: procedural review and substantive review.”                    Id.

Substantive review examines the length of the sentence imposed. United States v. Bonilla, 618
F.3d 102, 108–09 (2d Cir. 2010). We will “set aside a district court’s substantive determination

only in exceptional cases where the trial court’s decision cannot be located within the range of

permissible decisions.” United States v. Lifshitz, 714 F.3d 146, 149 (2d Cir. 2013) (per curiam)

(quoting Cavera, 550 F.3d at 189). A sentence falls outside the range of permissible decisions

when, “although procedurally correct, [affirming] would nonetheless damage the administration of



                                                  2
justice because the sentence imposed was shockingly high, shockingly low, or otherwise

unsupportable as a matter of law.” United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009).

       Campbell has failed to show that his sentence, which was within the applicable Guidelines

range, “cannot be located within the range of permissible decisions.” Lifshitz, 714 F.3d at 149.

Although Campbell contends that less severe alternatives to imprisonment, such as continued

home monitoring or placement in a residential alcohol treatment facility, would have served the

purposes of sentencing, Campbell had pleaded guilty to violating the conditions of his home

monitoring and to being discharged from an alcohol treatment program for consuming alcohol.

Campbell’s sentence was not “shockingly high . . . or otherwise unsupportable as a matter of law.”

Rigas, 583 F.3d at 123.

       We have considered Campbell’s remaining arguments and find them to be without merit.

We therefore AFFIRM the judgment of the district court.


                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                3